                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   NORTHERN DIVISION

                                              NO. 2:18-CR-21-FL

    UNITED STATES OF AMERICA,                            )
                                                         )
             v.                                          )
                                                         )                          ORDER
    ALVIN JOHNSON,                                       )
                                                         )
                                Defendant.               )



         This matter is before the court on defendant’s motion for return of seized finances, (DE

50). The motion was fully briefed.

         On May 21, 2019, the court sentenced defendant to 128 months’ imprisonment, following

his conviction for possession with intent to distribute a quantity of cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and b(1)(C). On August 15, 2019, defendant filed the instant motion seeking

return of $4,260.00 in United States currency seized during his arrest.1 The government timely

responded to the motion, stating that it did not take custody of the currency after defendant’s arrest,

and noting the Pasquotank County Sheriff’s Office plans to transfer the subject currency to the

North Carolina Department of Revenue to satisfy a controlled substances tax. On September 27,

2019, the government filed notice of additional filing, which includes a cashier’s check from the

Pasquotank County Sheriff’s Office to the Department of Revenue in the amount of $4,259.00,

with defendant’s name in the memo line. The government also filed a Department of Revenue

Warrant for Collection of Taxes as to defendant, (Case No. P58124), which states defendant is


1
          Defendant has appealed the court’s judgment of conviction. The filing of a notice of appeal typically divests
the district court of jurisdiction “over those aspects of the case involved in the appeal.” See Griggs v. Provident
Consumer Discount Co., 459 U.S. 56, (1982). Having reviewed the appellate docket, the court concludes that the
instant motion is not directed to any issues involved in the appeal.
indebted to the State of North Carolina for unpaid taxes in the amount of $24,321.13.

       On October 9, 2019, defendant filed correspondence he received from the North Carolina

Department of Revenue, stating that the Warrant for Collection of Taxes (Case No. P58124) was

issued in error. The Department of Revenue’s correspondence also states that the cashier’s check

for $4,259.00 was returned to the Pasquotank County Sheriff’s Office on October 1, 2019.

       In light of the foregoing, and where the government previously has undertaken efforts to

inform the court of the Pasquotank County Sheriff’s Office’s disposition of the subject currency,

the court DIRECTS the government to file response to defendant’s supplemental notice, (DE 57),

within 21 days of entry of this order. The government’s response shall address 1) whether the

Pasquotank County Sheriff’s Office received the returned cashier’s check for $4,259.00; 2)

whether the Pasquotank County Sheriff’s Office intends to return the seized currency to defendant;

and, if necessary, 3) the court’s jurisdiction to order return of the seized property, particularly in

light of defendant’s position that the currency was seized by federal agents, (see DE 55).

Defendant may file reply within 14 days of his receipt of the government’s response. The court

HOLDS IN ABEYANCE defendant’s motion for returned of seized finances, (DE 50), pending

the court’s receipt of the additional briefing.

       SO ORDERED, this the 12th day of November, 2019.



                                                  _____________________________
                                                  LOUISE W. FLANAGAN
                                                  United States District Judge
